Per curiam.
The plaintiff in this action seeks to recover for damage to his truck and for personal injuries occasioned by the defendant’s alleged negligence in so operating her automobile on a public highway that it collided with the plaintiff’s truck. The case was tried before a jury. At the close of the evidence the defendant moved for a directed verdict. The motion was denied and the jury returned a verdict for the plaintiff. The case is before us on exceptions to the denial of the motion.
The accident happened in midwinter on a slippery road which had been plowed to a twelve-foot width with a snowbank on each side. The plaintiff with his truck was engaged in extricating an automobile which had become stuck in the snowbank on one side. He was standing in the rear of the truck pushing it while it was being operated by another with a towline fastened to the stalled automobile. At this juncture the defendant appeared and collided with the truck throwing it backward against the plaintiff who was injured. It is not altogether clear just where the plaintiff’s truck was located with respect to the middle of the plowed portion of the highway. Apparently with careful driving the defendant could have passed in safety. But, in the view which we take of the case, it makes no difference. The defendant came over the brow of a hill fifty paces, as testified to by one witness from where the plaintiff’s truck was work*386ing, by actual measurement approximately one hundred and seventy-five feet, and struck the plaintiff’s truck.
Benjamin L. Berman and David V. Berman, for plaintiff.
Robinson, Richardson, and Leddy, for defendant.
By no possibility can we hold that as a matter of law the plaintiff was negligent in failing to warn the operator of a car approaching from over the hill that there was an obstruction in the road at least one hundred and fifty feet beyond, nor as a matter of law was the plaintiff negligent in any other respect. Furthermore it was clearly a question for the jury whether the defendant was negligent.

Exceptions overruled.

Sitting: Murchie, C. J., Thaxter, Fellows, Merrill, Nulty, and Williamson, JJ.